





CITATION:
Ontario (Disability
          Support Program) v. Ansell, 2011 ONCA 309



DATE: 20110421



DOCKET: C52794



COURT OF APPEAL FOR ONTARIO



Laskin, MacPherson and LaForme JJ.A.



BETWEEN



The Director, Ontario Disability Support Program,
          Ministry of Community and Social Services



Appellant



and



Jocelyn Ansell



Respondent



Daniela
Bertossi
, for the appellant



Cynthia
Wilkey
and Jackie
Esmonde
, for the respondent



Heard: February 23, 2011



On appeal from the order of the
          Divisional Court (Harper, McCartney and
McGarry
JJ.),
          dated February 1, 2010, with majority reasons by Harper J.



Laskin J.A.:



A.

INTRODUCTION

[1]

The respondent, Jocelyn Ansell, is 21 years old.  She has
Aspergers
syndrome,
    a form of autism.  She lives with her
    mother.  Her father pays her mother court
    ordered child support of $800 per month.

[2]

When Jocelyn turned 18, she applied for income support
    under the
Ontario Disability Support
    Program Act
, S.O. 1997,
c
. 25, Schedule B (ODSPA).  To be eligible for income support, she had to
    satisfy a medical criterion and a financial criterion.  The Director of the program determined that
    she met the medical criterion: she was a person with a disability.  However, the Director determined that she did
    not meet the financial criterion because her income  calculated as all
    payments of any nature paid to or on behalf of or for the benefit of Jocelyn 
    exceeded her budgetary requirements.  The
    Director concluded that the child support paid to her mother was income paid on
    behalf of or for the benefit of Jocelyn.  Since the child support payments exceeded Jocelyns budgetary
    requirements, she was not eligible for income support under the program.

[3]

On appeal, the Social Benefits Tribunal reversed the
    Directors decision.  The Tribunal held
    that the child support payments were not income attributable to Jocelyn.  The Tribunals decision was upheld by a
    majority of the Divisional Court.  The
    Director sought and obtained leave to appeal to this court.  The sole issue on the appeal is whether the
    Tribunal and the Divisional Court erred in law in holding that the child
    support paid to Jocelyns mother is not income paid on behalf of or for the
    benefit of Jocelyn.  In my opinion they
    did not err.  I would dismiss the
    Directors appeal.

B.

RELEVANT FACTS

[4]

Jocelyn
    Ansell was born in 1989.  Her parents
    separated in 2002, when she was 12 years old.  Jocelyns mother claimed that her husband was abusive and refused to
    recognize their daughters disability.  Since separation, Jocelyn has lived with her mother.  She goes to school full time in a special
    education program.

[5]

In
    2004, Jocelyns mother left the workforce to care for her daughter.  The child support order, which lies at the
    heart of this appeal, was made in July 2005.  The order is based on the
Child
    Support Guidelines
, O. Reg. 391/97.  Under the order, Jocelyns father is required to pay Jocelyns mother
    child support of $700 monthly plus an additional $100 monthly for extraordinary
    living expenses under s. 7 of the
Guidelines
.  The fathers obligation ends if, among other
    things, Jocelyn stops going to school full time, stops living with her mother
    or her mother dies.

[6]

A
    major symptom of
Aspergers
syndrome is an obsessive
    interest in a single subject.  Jocelyns
    interest is in horses.  To channel this
    interest in a therapeutic direction, Jocelyns mother bought Jocelyn a special
    needs horse and enrolled her in
Parelli
training, a
    type of horse training that can serve as a form of therapy.
Parelli
training
    has benefited Jocelyn.  But it is
    costly.  Her mother pays $619 a month for
    the costs associated with this therapy.

[7]

Jocelyns
    mother supports her daughters disability in other ways.  She takes Jocelyn to her psychiatrist every
    other day, to her horse therapy 16 times a month and to her family doctor every
    six months.  Jocelyns mother also pays
    for her daughters ongoing
behavioural
therapy.

[8]

Because
    she no longer works, Jocelyns mother relies on the child support payments from
    her former husband to pay for Jocelyns disability related expenses, especially
    the horse therapy.

C.

STATUTORY AND REGULATORY
    FRAMEWORK

[9]

The
    purposes of the ODSPA, which are set out in s. 1, emphasize that support for
    the disabled is a shared responsibility of families and government:

1.
The purpose of this Act is to
    establish a program that,

(a)
provides
    income and employment supports to eligible persons with disabilities;

(b)
recognizes that government,
    communities, families and individuals share responsibility for providing such supports;

(c)
effectively serves persons with
    disabilities who need assistance; and

(d)

is
accountable to the taxpayers of Ontario.

[10]

In
Tranchemontagne
v. Ontario (Director, Disability Support
    Program)
, [2006] 1 S.C.R. 513, at para. 3,
Bastarache
J. noted this shared responsibility when he wrote about the difference between
    the ODSPA and the
Ontario Works Act 1997
,
    S.O. 1997, c. 25, Schedule A, which provides financial assistance to persons in
    need:

It is
    clear that the ODSPA and the OWA are meant to serve very different goals. 
    The former statute is meant to ensure support for disabled applicants,
    recognizing that the government shares in the responsibility of providing such
    support (ODSPA, s. 1).  The latter statute, on the other hand, seeks to
    provide only temporary assistance premised on the concept of individual
    responsibility (OWA, s. 1).  The divergent
purposes of
    these two statutes was
alluded to by the Honourable Janet
Ecker
, the Ontario Minister of Community and Social
    Services, on the day after the ODSPA was proclaimed:

This new program removes people with
    disabilities from the welfare system, where they should never have been in the
    first place, and it creates for them an entirely separate system of income
    support. . . .

[11]

Regulation 222/98 of the ODSPA sets out the financial
    eligibility criteria for obtaining income support and the rules for calculating
    the amount of support.  The general rule
    for calculating eligibility for income support is found in s. 29(1) of the
    Regulation:

29(1) The amount of income support for a benefit
    unit shall be calculated on a monthly basis by determining the budgetary
    requirements of the benefit unit in accordance with sections 30 to 33.1,
    reducing that amount in accordance with sections 33.2 to 36.2 and subtracting
    from that amount the income of the benefit unit, determined in accordance with
    sections 37 to 43.

In Jocelyn
s
case,
    no reductions under ss. 33.2 to 36.2 apply.  Her income support, therefore, equals her budgetary requirements minus
    her income.

[12]

Sections 30 to 33.1 of the Regulation prescribe
    monetary limits for categories of budgetary requirements.  The category applicable to Jocelyn is that of
    a single person receiving board and lodging, as she receives food and
    accommodation from her mother.  At the
    time of the Directors decision denying Jocelyn income support, the maximum
    support payment for her category was $746 per month.  It has since increased to $805 per month.

[13]

Importantly for this appeal, under the regulatory
    scheme, an adult disabled person (18 years and older) is entitled to apply
    independently for income support  that is as a sole member of a benefit unit
     even if she is living with a parent.  Jocelyn took advantage of this entitlement.  She applied in her own right for income
    support.  The Director assessed her as an
    independent adult and not as a dependent of her mother.  However, under s. 37(1) of the Regulation 
    the key provision on this appeal  any payments to her or on her behalf or for
    her benefit constitute income and so, under s. 29(1), they must be deducted
    from the income support otherwise payable to her:

37(1) Subject to sections 38 to 43, income shall be
    determined for a month by adding the total amount of all payments of any nature
    paid to or on behalf of or for the benefit of every member of the benefit unit
    during the period determined by the Director.

The Director maintains that the child support payments are
    income attributable to Jocelyn under s. 37(1).

[14]

Sections 41, 42 and 43 of the Regulation list a lengthy
    series of exemptions  payments that are not to be included in an applicants
    income.  These exemptions have a sound
    rationale:  to provide numerous ways for
    governments and families to support disabled persons without disentitling them
    to disability benefits.  Child support
    payments, however, are not included in the list of
exemptions,
a fact relied on by
McGarry
J. in his dissenting
    reasons in the Divisional Court and by the Director on this appeal.  I will deal with this matter later in my
    reasons.

[15]

Turning to the exemptions, s. 41(1) lists exempt
    payments by the Ontario government, and s. 42 lists exempt payments by the Government
    of Canada.  Section 43 lists other
    payments that are not to be included in income.  Many of these other exemptions provide ways for a parent to make payments
    to a disabled child without affecting the childs entitlement to income
    support.

[16]

Three exemptions under s. 43 have some bearing on this
    appeal.  Section 43(1)(9) exempts gifts
    or other voluntary payments of an unlimited amount as long as they are applied
    to expenses for disability related items and approved by the Director of the
    program:

43(1)
The
following shall
    not be included in income:



9. Payments from a trust or from a life
    insurance policy, gifts or other voluntary payments, that are applied to,

i
. expenses
    for disability related items or services for a member of the benefit unit that
    are approved by the Director and that are not and will not be otherwise
    reimbursed, or

ii.
education
or training expenses that are approved by the Director and that,

A. are incurred with respect to a
    member of the benefit unit because of that persons disability, and

B.
are
not
    and will not be otherwise reimbursed.

[17]

A payment made pursuant to a court order is not a
    voluntary payment.  Section 43(1)(9.1) of
    the Regulation, however, exempts court ordered payments for disability related
    items:

9.1. Payments, other than payments under
    paragraph 9,
that are
made pursuant to a court order
    or under a government funded program and that are specifically made for a
    purpose listed in paragraph 9 and are applied to that purpose.

[18]

In addition, s. 43(1)(13) of the Regulation exempts
    voluntary payments up to a maximum of $6,000 over 12 months:

13. Payments in addition to a payment under
    paragraphs 1 to 12 that are payments from a trust or life insurance policy or
    gifts or other voluntary payments up to a maximum of $6,000 for any 12-month
    period.

[19]

Jocelyns mother uses most of the child support payments
    she receives to cover her daughters horse therapy and other disability related
    needs.  If Jocelyns father had
    voluntarily paid for the horse therapy sessions directly or if he had obtained
    a child support order that specifically stated his payments were to be used for
    Jocelyns disability related expenses, then his payments would, without
    question, have been excluded from Jocelyns income.  But he refused to do either.  He simply will not recognize that his
    daughter is disabled.

D.

ANALYSIS

[20]

The
    sole question on this appeal is whether the Tribunal and the majority of the
    Divisional Court erred in law in refusing to characterize the child support
    paid to Jocelyns mother as income attributable to Jocelyn.

(a)

Position of the Director

[21]

In
    support of his appeal, the Director relies on the broad scope for determining income
    under s. 37(1) of the Regulation: all payments of any nature paid to or on
    behalf of or for the benefit of Jocelyn.  The Director supports this argument by reference to the principles
    governing child support in the family law context.  Child support is the obligation of the
    parents and the right of the child.  The
    duty to support the child is a duty owed to the child, not to the other parent:  see
Richardson
    v. Richardson
, [1987] 1 S.C.R. 857, at para. 16.

[22]

The
    Director also relies on case law that has interpreted the phrase on behalf of
    to include payments made by a third party, which, though beyond the recipients
    control, nonetheless are attributable to the recipient.  Finally the Director submits that the absence
    of child support from the lengthy list of exemptions in s. 43 of the Regulation
    is telling.  The Director contends that, implicitly
    by their decisions, the Tribunal and the majority of the Divisional Court have
    created a new exemption, a matter reserved for the Governor-in-Council or the legislature.

(b)

The position of Jocelyn Ansell

[23]

Jocelyn,
    through her counsel, submits that child support must be looked at in two
    stages.  At the first stage, child
    support is paid to Jocelyns mother.  At
    the second stage, Jocelyns mother may give Jocelyn, or use for her benefit,
    some or all of the child support.  Jocelyn contends that the Director wrongly focuses on the first stage,
    whereas the relevant stage for determining her income under s. 37(1) of the
    Regulation is the second stage.  As
    Jocelyns mother uses all the child support for expenses related to her
    daughters disability, the payment of all or at least most of these expenses
    would not be included in Jocelyns income because they would attract the
    exemptions in s. 43(1) of the Regulation.

[24]

Jocelyn
    buttresses her argument with two other submissions:  the Directors position unfairly discriminates
    against single parent households  a result that ought to be avoided in
    characterizing the child support payments  and it undermines the notion of
    shared responsibility, a cornerstone of the ODSPA.

(c)       Discussion

[25]

I substantially
    agree with Jocelyns position.  As both
    sides acknowledge, the issue is one of statutory and regulatory
    interpretation.  The basic principle of
    statutory interpretation is well established.  The words delineating the scope of income in s. 37(1) of the
    Regulation must be read in their entire context and in their grammatical and
    ordinary sense harmoniously with the scheme of the Act, the object of the Act,
    and the intention of [the legislature]:  see, for example,
Re Rizzo &
    Rizzo Shoes Ltd.
, [1998] 1 S.C.R. 27, at para. 21.

[26]

Here, context is especially important.  Income must be interpreted, not in the
    family law context, but in the context of the ODSPA and its regulatory
    framework.  In this context, income
    does not include child support.  To hold
    that it does would be inconsistent with an important element and an important objective
    of the ODSPA, and would produce a result that unfairly discriminates against disabled
    children of separated parents.

(i)
The
    Directors position is inconsistent with an important element of the ODSPA:  allowing disabled adults to apply
    independently for income support.

[27]

The
    ODSPA recognizes the right of disabled adults to apply in their own right for
    income support.  This is a fundamentally
    important element of the statute.  It
    furthers one of the programs underlying purposes:  to effectively serve persons with
    disabilities who need assistance (see s. 1(c) of the ODSPA).

[28]

Although
    Jocelyn lives with her mother and her mother receives child support, Jocelyn has
    an independent right under the ODSPA and the Regulation to apply for income
    support.  The Director recognized her
    right to do so because Jocelyn was assessed as an independent adult.  Thus, for the purpose of calculating her
    entitlement to income support, she alone is a benefit unit.  Her mother is not included in that unit.  Characterizing child support paid to her
    mother as income to Jocelyn is inconsistent with this important element of the statutory
    scheme  This inconsistency is evident
    from an examination of the features of the child support payments to Jocelyns
    mother:

·

The
    child support order itself stipulates that the support is paid to Jocelyns
    mother, not to Jocelyn;

·

The
    order does not say how Jocelyns mother is to spend the money.  Thus, although she voluntarily uses the money
    for disability related expenses, the order does not require her to do so;

·

Jocelyns
    mother is not required to account for how she spends the money;

·

Jocelyns
    mother must report the child support as income on her personal income tax
    return.  Jocelyn does not report the
    payments on her own return;

·

The
    child support payments are tied to Jocelyns mother.  They end if she dies;

·

Jocelyn
    is not a party to the court order and has no legal right to enforce it.

[29]

These
    features show that, in her mothers hands, the child support payments are not
    Jocelyns income.  Jocelyn has no legal
    entitlement to them, no ability to access them, and no control over how they
    are spent.  Her mother could use the
    child support to repair the roof, pay a hydro bill or buy a new television
    set.  Although these expenditures might
    be said to benefit Jocelyn indirectly, they are not the kind of expenditures
    that would be characterized as income attributable to Jocelyn under s. 37(1) of
    the Regulation.  They are not payments to
    her or on her behalf or, at a practical level, even for her benefit.

[30]

In
    short, although the payment of child support is a duty owed to Jocelyn, it does
    not necessarily follow that all, or even any portion of it can properly be
    characterized as payments to her or on her behalf or for her benefit. To
    include child support as income under the Regulation could deprive applicants of
    disability benefits under the ODSPA, even though none of the child support is
    used for the applicants benefit.

[31]

Instead
    of focusing on the child support payments themselves, the Director should focus
    on what Jocelyns mother does with these payments.  Only when Jocelyns mother decides to use the
    support payments for Jocelyns benefit do they potentially become income attributable
    to Jocelyn under s. 37(1) of the Regulation and deductible under s. 29(1).  However, when Jocelyns mother uses the child
    support for her daughters benefit  in this case, to pay for her daughters disability
    related expenses  the exemptions in s. 43(1) are engaged.  Because of the applicable exemptions, Jocelyn
    need not account for expenses related to her disability, such as the cost of
    her horse therapy, when calculating her income under s. 37(1).  She could rely either on the exemption for
    voluntary payments for disability related items (to a maximum of $6,000 over 12
    months) or obtain the Directors approval for these expenses. There is nothing
    to suggest that the Director would have withheld this approval.

[32]

In
    oral argument, the Director submitted that being required to go behind the
    child support payments to determine how they were used would be
    administratively unwieldy.  I do not
    agree with this submission.  As I have
    mentioned, several of the exemptions in s. 43(1) of the Regulation require the
    Directors approval.  Section 43(1
)(
9), which I quoted earlier, is one such exemption.  To give this approval, the Director or his
    staff must presumably examine individual expenditures.  Indeed, as counsel for Jocelyn pointed out,
    the very nature of the disability support program demands that case workers
    scrutinize many pieces of financial information.  Scrutinizing the use of child support
    payments would not make the program any more unwieldy than it already is.

[33]

Yet in
    taking the position that all child support payments are payments to or on
    behalf or for the benefit of the applicant, the Director has made an
    unwarranted assumption about how these payments are actually used. Whats more,
    the Directors position does not give effect to one of the important elements
    of the ODSPA  to allow disabled adults to apply for benefits on their own
    behalf.  On the Directors view, payments
    that are not used for the applicants benefit could nonetheless be included in
    the applicants income.  Only after
    examining how the payments are in fact used can the Director determine if they,
    or any part of them, may qualify as income. The Director must then consider if
    they fall under any of the exemptions in the Regulation.

(ii)
The
    scope of s. 37(1) of the Regulation and the cases interpreting on behalf of do
    not assist the Director

[34]

Under
    s. 37(1) of the Regulation, an applicants income includes not only payments to
    her but also payments on her behalf or for her benefit.  Child support is not paid to Jocelyn.  The Director submits, however, that the
    payments are made on her behalf or for her benefit.  For this submission the Director relies on
    case law interpreting the phrase on behalf of.

[35]

The
    Director refers in particular to two cases, a decision of this court,
Wedekind
v. Ontario (Ministry of Community &
    Social Services)
(1994), 21 O.R. (3d) 289 (C.A.), and a decision of the Divisional
    Court,
Peel (Regional Municipality,
    Department of Social Services Administrator) v.
Moschella

(1996), 133 D.L.R. (4th) 599 (Div. Ct.).  In both cases the court held that certain payments made to a third party
    were made on behalf of the recipient and so had to be included in the
    recipients income.  These cases, and
    others like them, are easily distinguishable from the present case.

[36]

In
Wedekind
, for
    example, the applicant Ms.
Wedekind
, a disabled
    married woman, applied as a person in need for an allowance under the
Family Benefits Act
, now replaced by the
    ODSPA.  On appeal she argued that only
    the net amount of her husbands benefits, after deducting income tax  and not
    the gross amount  should have been included in her family income.  This court disagreed with Ms.
Wedekinds
contention.  Griffiths J.A. wrote that the income tax paid to Revenue Canada was paid
    on behalf of the applicant.  To hold
    otherwise would render those words meaningless.  In the
Moschella

case, the court dealt with a similar issue under the
General Welfare Assistance Act
, and came
    to the same conclusion.  In addition to
    arguing that income tax should have been excluded in his income calculation,
    the applicant in
Moschella
argued that payments garnished to cover his child support obligations, as well
    as amounts deducted due to a previous overpayment of benefits, should have also
    been excluded.

[37]

The
    Director in the present case maintains that similar reasoning applies to the
    child support payments.  In
Wedekind
and
Moschella
, the
    Director says, the payments were not made directly to the applicant but were
    made to Revenue Canada on the applicants behalf.  They nonetheless had to be included in the
    applicants family income for the purpose of determining whether the applicant was
    entitled to an allowance because they were made on behalf of the applicant or
    the applicants spouse.  The Director
    says that although Jocelyns father did not pay the child support directly to
    Jocelyn, he nonetheless paid it to her mother on Jocelyns behalf and therefore
    it must be included in Jocelyns income.

[38]

Wedekind
and
Moschella

differ from this case in three significant ways.  First, in
Wedekind
, the income of the applicants
    spouse was part of the calculation of the applicants family income. As pointed
    out by Griffiths J.A., the key phrase in the relevant provision was received
    by or on behalf of an applicant
or the spouse of the applicant

    (emphasis added.) In Ms.
Wedekinds
case, the same
    concern about upholding a disabled persons right to apply for benefits
    independently did not arise and so that could not have been a consideration in
    the courts analysis. Here, Jocelyn alone is the benefit unit. In
Wedekind
, it was
    both Ms.
Wedekind
and her spouse.

[39]

Second,
    in both
Wedekind
and
Moschella
,
    an intermediary had a legal obligation to deduct at source income tax owing on
    the unemployment insurance benefits and remit the tax to Revenue Canada to discharge
    the
applicants
(or spouses) personal tax
    liability.  In the present case, Jocelyns
    mother is also an intermediary but she has no legal obligation to pay any of
    the money she receives from her former husband for Jocelyns benefit or on
    Jocelyns behalf.

[40]

Finally,
    what these cases establish is that on behalf of can be widely interpreted to
    mean any payment made by an intermediary in order to discharge an applicants financial
    obligation, for example, tax liability, debt or even child support. As stated
    by the Divisional Court in
Moschella
, [T]he principles set out in
Wedekind
with respect to
    including in income amounts redirected to pay debts are applicable to income
    tax, support payments and the recovery of unemployment insurance overpayments.

It does not follow, however, that the
    child support payments made by Jocelyns father to her mother could be
    characterized as made on behalf of Jocelyn, as the Director contends. Jocelyn
    is not the one with the legal and financial obligation to make the child
    support payments; it is her father. Her father makes child support payments to
    her mother on his own behalf, because child support is his obligation. Child
    support payments ought properly to be characterized as made on behalf of the
    individual who has the obligation to make them.

[41]

This
    does not mean, however, that a portion of that payment could never be
    characterized as an amount paid on behalf of Jocelyn. If, for example,
    Jocelyns mother uses the child support she receives to fulfill a financial
    obligation for Jocelyn, say, by paying off her debts, then that amount could be
    a payment made by her mother on behalf of Jocelyn. But even in this example,
    what matters is how her mother uses the money.  The child support payments from Jocelyns father to her mother do not
    automatically become payments on Jocelyns behalf.

[42]

Admittedly,
    the calculation of Jocelyns income in s. 37(1) is even broader than payments
    made on her behalf.  It includes payments
    made for her benefit.  Payments that do
    not discharge an obligation Jocelyn may have incurred may still be for her
    benefit.  Again, however, the focus must
    remain on how Jocelyns mother uses the child support payments she receives
    from Jocelyns father.  The payments
    alone do not qualify as payments for Jocelyns benefit.

[43]

Neither
    the breadth of the phrase in s. 37(1) of the Regulation nor the cases
    interpreting on behalf of assist the Director.

(iii)
Characterizing
    child support as income unfairly discriminates against disabled children of
    separated parents

[44]

Characterizing the child support paid to her mother as
    Jocelyns income undermines the objective of shared responsibility, which is a
    cornerstone of the ODSPA, and unfairly discriminates against Jocelyn because
    her parents are separated.  I illustrate
    this discrimination by comparing Jocelyns situation with that of a disabled
    young adult who also independently receives income support but who lives with
    both her parents while going to school.

[45]

A disabled adult independently receiving income support
    under the Act and living with both parents enjoys the standard of living
    produced by her parents income.  If her
    parents use their income to repair the roof, buy a new computer or replace
    their old television set, these expenditures, though benefiting everyone in the
    family, including the disabled adult, would not be considered in the calculation
    of the disabled persons income under s. 37(1) of the Regulation.  The disabled adult would have no concern that
    any portion of these expenditures, made to benefit everyone in the family,
    would reduce or eliminate her income support.

[46]

A separated custodial parent of a disabled adult
    attending school usually depends in part on the payment of child support to financially
    maintain the household.  If the
    Directors position is upheld, however, even though the custodial parent uses
    the child support to repair the same roof, buy the same new computer or replace
    the same television set, those expenses would in effect become the disabled
    adults income under s. 37(1) of the Regulation and reduce or eliminate
    entirely her income support.

[47]

Harper J. writing for the majority of the Divisional
    Court, at para. 39,  recognized the
    unfairness of the Directors position and its inconsistency with the shared
    responsibility between government and families that underpins the ODSPA:

It is our view that it would be inconsistent with
    the intent of the ODSPA to establish a partnership between government and
    families that would fairly contribute to children with disabilities, to
    attribute income to a child as a result of a child support order.  Child support is intended to allow children
    who find themselves in a separated family to continue to live at a standard
    consistent with each parents financial resources.  It would be inconsistent and unfair to give
    an interpretation of income that allows children in an intact family to live
    at a standard consistent with both parents financial resources without any
    deduction to their ODSP and require a deduction of child support to a child
    form a separated family.  The whole
    purpose of the support is to ensure the standard, as best as can be possible,
    remains the same for those children.

[48]

I agree with his analysis.  He relied, as do I, on the words of Gillese
    J. in
Gious
v. Ontario (Ministry of Community and
    Social Services Income Maintenance Branch)
(1999), 131 O.A.C. 72 (Div.
    Ct.).  In considering the meaning of
    income in the
Family Benefits Act
,
    Gillese J. said at para. 8, We ought not to construe the word income in a
    way which causes logical inconsistencies in the legislation, or that results in
    unfair treatment among recipients of social assistance.  Her words apply with as much force to the
    treatment of income under s. 37(1) of the Regulation.

[49]

The decisions of the Tribunal and the majority of the
    Divisional Court put disabled adults who apply independently for income support
    on the same footing, whether they live with two parents, or like Jocelyn, with
    one parent.  These decisions allow
    payments from Jocelyns mother to be eligible for the same exemptions available
    to other disabled recipients.  And these
    decisions allow Jocelyns mother to continue to use the child support to pay
    for her daughters horse therapy and other disability related items, without
    impairing Jocelyns eligibility for income support.

(iv)
Child support is not a listed exemption in the Regulation
    because no exemption is required

[50]

McGarry
J. supports his
    dissent by noting that child support is not included in the lengthy list of
    exemptions from the calculation of income in the Regulation.  The Director argues that, by holding that child
    support payments are not income attributable to Jocelyn, the Tribunal and the
    majority of the Divisional Court have created a new exemption, one not provided
    for in the ODSPA or the Regulation.

[51]

Respectfully, this argument is circular because it
    assumes the answer to the very question we must decide:  whether child support paid to Jocelyns
    mother should be included in Jocelyns income.  On my analysis, child support need not be included as part of Jocelyns
    income under s. 37(1) of the Regulation.  Thus no exemption is needed.  I
    would not give effect to the Directors argument.

E.

CONCLUSION

[52]

The
    sole question on this appeal is whether the Social Benefits Tribunal and the
    majority of the Divisional Court erred in holding that, for the purpose of
    calculating Jocelyn Ansells eligibility for income support, the child support
    paid to her mother is not income attributable to her.  In my opinion, they did not err.  I would dismiss the appeal.  On the agreement of the parties I would make
    no order for costs.

RELEASED:  Apr. 21,
    2011                                                John
    Laskin J.A.

JL                                                                                     I
    agree J.C. MacPherson J.A.

I
    agree H.S.
LaForme
J.A.


